Case: 17-14748   Date Filed: 07/18/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14748
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-22968-MGC



ROLLIN MONESTIME,

                                                          Petitioner-Appellant,

                                  versus

STATE OF FLORIDA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 18, 2018)

Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-14748      Date Filed: 07/18/2018    Page: 2 of 7


      Rollin Monestime, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal of his federal habeas corpus petition under 28 U.S.C. § 2254 as

an unauthorized, second and successive petition. This petition challenges the

seizure of $738,000 found in a black duffle bag in his vehicle when he was arrested

in 2006.

      After careful review, we affirm the district court.

                             I.      BACKGROUND

A.    Trial Evidence

      In June 2006, police set up surveillance at a suspected drug operation and

witnessed petitioner Monestime pacing around and talking on his cell phone for

15 minutes before placing a black duffle bag in his vehicle and leaving the

location. Monestime then drove “erratically” to another location before meeting

with another man, who removed a black roll away suitcase from the passenger side

of the vehicle that Monestime was driving. Officers in plain clothing approached

the two men, and Monestime eventually consented to a search of the vehicle.

In the vehicle, police found and seized a significant amount of cocaine wrapped in

a T-shirt and $738,000 in a black duffle bag.

B.    Conviction and Direct Appeal

      In October 2008 in Florida state court, a jury convicted Monestime of

trafficking in over 400 grams of cocaine and money laundering in an amount over

                                          2
                Case: 17-14748       Date Filed: 07/18/2018       Page: 3 of 7


$100,000. The Florida state court sentenced Monestime to 15 years in prison

(Case No. F-06-018096).

       In January 2009, Monestime appealed his convictions to the District Court

of Appeal of Florida, Third District (“Third DCA”). The Third DCA issued a

written opinion affirming Monestime’s convictions and sentence. 1 Monestime v.

State, 41 So. 3d 1110, 1113 (Fla. Dist. Ct. App. 2010).

C.     State Postconviction Proceedings

       In June 2011, Monestime filed a motion for state postconviction relief under

Florida Rule of Criminal Procedure 3.850, alleging seven claims of ineffective

assistance of counsel. In late 2011, the state trial court denied Monestime’s 3.850

motion, and he appealed. The Third DCA affirmed without issuing a written

opinion. Monestime v. State, 107 So. 3d 420 (Fla. Dist. Ct. App. 2013).

D.     Monestime’s First § 2254 Petition

       In November 2014, Monestime filed his first § 2254 petition in the district

court (Case No. 1:14-cv-24402, S.D. Fla.), challenging both his convictions and his

sentence. In January 2016, the district court in that case denied Monestime’s

§ 2254 petition as untimely and declined to issue a certificate of appealability

(“COA”). Monestime appealed and filed a motion for a COA in this Court. This



       1
         In October 2010, Monestime filed a motion to reduce or modify his sentence in the state
trial court, which was denied in February 2011. Monestime did not appeal.
                                                3
              Case: 17-14748     Date Filed: 07/18/2018   Page: 4 of 7


Court concluded that Monestime had failed to make a substantial showing of the

denial of a constitutional right and thus denied his motion for a COA and

dismissed his appeal.

E.    State Court Motion to Return Property

      Back in the state trial court, in December 2016, Monestime filed a motion

for return of property under Florida Statutes § 705.105. Section 705.105 provides

that legal title to “unclaimed tangible personal property lawfully seized” by law

enforcement “vest[s] permanently in the law enforcement agency 60 days after the

conclusion of the proceeding.” Fla. Stat. § 705.105(1) (emphasis added).

In December 2016, the state trial court denied Monestime’s § 705.105 motion as

having been filed outside of the 60-day window of the conclusion of his criminal

case back in 2010. Monestime appealed, and the Third DCA affirmed in

June 2017.

F.    The Current § 2254 Petition

      On August 4, 2017, Monestime filed his present “Writ of Habeas Corpus”

petition, which the magistrate judge and the district court construed as a § 2254

petition. Monestime’s § 2254 petition challenges the seizure of the $738,000 from

the black duffle bag under the due process clause of the Florida Constitution and

the Florida Contraband Forfeiture Act. See Fla. Stat. § 932.701. This Act provides

for the seizure of any property used, attempted to be used, or intended to be used in

                                          4
               Case: 17-14748     Date Filed: 07/18/2018   Page: 5 of 7


connection with illegal narcotics activities. Id. §§ 932.701(2)(a)(1), 932.703(1)(a).

The Act requires that the seizing agency must apply to a court of competent

jurisdiction for a determination of whether probable cause existed for the seizure

and that the victim of the seizure receive notice. Id. § 932.703(2)(a), (3)(a).

Monestime claimed that he did not receive a hearing to determine whether the

$738,000 was in fact contraband and that he did not receive written notice of its

seizure. Monestime’s current § 2254 petition does not purport to challenge the

seizure of the $738,000 under federal law.

      The district court referred the § 2254 petition to a magistrate judge, who

issued a report recommending that Monestime’s petition be dismissed for lack of

jurisdiction based on his failure to obtain authorization from this Court to file a

second or successive habeas petition pursuant to 28 U.S.C. § 2244(b)(3).

Monestime did not file objections to the magistrate judge’s report.

G.    Application for Leave to File a Second or Successive Petition

      In the interim, on August 21, 2017, Monestime filed a separate application

with this Court, seeking leave to file a second or successive habeas corpus petition

under § 2244(b)(3). Monestime claimed that he was seeking to challenge only the

state’s seizure of his property, not his convictions or sentence.

      In September 2017, this Court denied Monestime’s separate application,

stating that if he merely sought to challenge the seizure of his property under

                                           5
               Case: 17-14748     Date Filed: 07/18/2018    Page: 6 of 7


Florida law, he was not seeking relief cognizable under § 2254 and his application

was unnecessary. Likewise, if Monestime was seeking habeas corpus relief, he

had failed to identify either a new rule of constitutional law or newly discovered

evidence as the basis for his claim.

H.    District Court’s Order

      After this Court denied Monestime’s separate 2017 application for leave to

file a second or successive petition, the district court in a short order adopted the

magistrate judge’s report recommending that Monestime’s current § 2254 petition

be dismissed for failure to obtain authorization from this Court under § 2244(b)(3).

The district court dismissed Monestime’s § 2254 petition. This appeal followed.

                                 II.   DISCUSSION

      On appeal, Monestime reasserts his arguments regarding the Florida

Contraband Forfeiture Act and claims that the government never linked the seized

$738,000 to criminal activity of any kind. On appeal, Monestime still does not

allege a violation of any federal right with respect to the seizure. The government

did not file a response brief.

      This Court reviews de novo a district court’s dismissal of a § 2254 petition

for being successive. McIver v. United States, 307 F.3d 1327, 1329 (11th Cir.

2002) (applying standard in context of 28 U.S.C. § 2255). Pursuant to 28 U.S.C.

§ 2244(b)(3)(A), “[b]efore a second or successive application permitted by this

                                           6
               Case: 17-14748     Date Filed: 07/18/2018    Page: 7 of 7


section is filed in the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A) (emphasis added).

      Here, Monestime filed an application for leave to file a successive § 2254

petition with this Court over two weeks after he already filed his successive § 2254

petition in the district court. Monestime was required to file such an application

and obtain this Court’s appellate authorization before filing a successive petition in

the district court. This he did not do. In any event, this Court separately denied

Monestime’s application for leave to file a second or successive petition regarding

this very same seizure of $738,000. And this Court has already explained to

Monestime that his challenge to the seizure of his property under Florida law does

not state a claim for federal habeas relief.

                                III.   CONCLUSION

      Accordingly, we affirm the district court’s dismissal of Monestime’s habeas

petition filed on August 4, 2017.

      AFFIRMED.




                                           7